

Exhibit 10.37




 
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
 
BETWEEN HARRY J. WALSH AND TREEHOUSE FOODS, INC.
 
THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) dated as of
February 24, 2014, is between TREEHOUSE FOODS, INC., a Delaware corporation (the
“Company”), and HARRY J. WALSH (the “Executive”).
 
WHEREAS, Executive is party to an Employment Agreement dated January 27, 2005
(the “Agreement”) with the Company, as amended;
 
WHEREAS, the parties have previously amended the Agreement and now desire to
further amend the Agreement to, among other changes, eliminate the change in
control excise tax gross-up and instead provide for a “best net” cutback which
would cause an automatic reduction in change in control severance payments and
benefits in the event such reduction would result in Executive receiving greater
payments and benefits on an after-tax basis; and
 
WHEREAS, pursuant to Section 10(k) of the Agreement, amendment can only be made
to the Agreement pursuant to written consent of the Company and Executive.
 
NOW, THEREFORE, BE IT RESOLVED, in consideration of the foregoing, it is
mutually agreed that the Agreement is amended effective February 24, 2014, in
the following particulars:
 
1. By deleting the last sentence of paragraph (g) of Section 8 of the Agreement
(which had contained a reference to excise tax reimbursements) and substituting
the following new sentence in lieu thereof:
 
“Any expense reimbursement or other payment to or for the benefit of Executive
under Section 7(c), 7(d) or 10(e) of the Agreement shall be made on or before
the last day of the taxable year following the taxable year in which the expense
was incurred by or for the Executive and no such reimbursement or amount of
expenses eligible for reimbursement in one year shall affect the expenses
eligible for reimbursement in any other year.”
 
2. By deleting paragraph (h) of Section 8 of the Agreement in its entirety and
inserting the following new paragraph (h) in lieu thereof:


“(h) Parachute Excise Tax – No Gross-Up Payment; Possible Reduction of Payments.
 
(i) If it is determined that any amount or benefit to be paid or payable to
Executive under this Agreement or otherwise in conjunction with Executive’s
employment would give rise to liability of Executive for the excise tax imposed
by Section 4999 of the Code, as amended from time to time, or any successor
provision (the ‘Excise Tax’), then the amount or benefits payable to Executive
(the total value of such amounts or benefits, the ‘Payments’) shall be reduced
by the Company to the extent necessary so that no portion of the Payments to
Executive is subject to the Excise Tax; provided, however, such reduction shall
be made only if it results in Executive retaining a greater amount of Payments
on an after-tax basis (taking into account the Excise Tax and applicable
federal, state, and local income and payroll taxes).  In the event Payments are
required to be reduced pursuant to this Section 8(h), they shall be reduced in
the following order of priority in a manner consistent with Section 409A of the
Code: (A) first from cash compensation, (B) next from equity compensation, then
(C) pro-rata among all remaining Payments and benefits.
 
(ii) The independent public accounting firm serving as the Company's auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Executive (the ‘Accountants’) shall make in writing in good
faith all calculations and determinations under this Section 8(h), including the
assumptions to be used in arriving at any calculations.  For purposes of making
the calculations and determinations under this Section 8(h), the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999 of the Code.  The Company and
Executive shall furnish to the Accountants and each other such information and
documents as the Accountants and each other may reasonably request to make the
calculations and determinations under this Section 8(h).  The Company shall bear
all costs the Accountants incur in connection with any calculations contemplated
hereby.”
 
3. By adding the following new paragraph (p) of Section 10 of the Agreement:
 
“(p)  Code Section 409A Policies and Procedures.  This Agreement incorporates
the terms of the TreeHouse Foods, Inc. Code Section 409A Policies and
Procedures, originally effective as of January 1, 2009 and as may be amended
from time to time.”
 


 
[signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
this 24 day of February, 2014.
 
 

   
TREEHOUSE FOODS, INC.
           
By:
 /s/ Sam K. Reed
     
Sam K. Reed
     
President and Chief Executive Officer
                     EXECUTIVE:          /s/ Harry J. Walsh        Harry J.
Walsh                  


 